Exhibit 2.5 Medigus Ltd. 7A Omer Industrial Zone, Omer Telephone: 08-6466880, Fax: 08-6466770 This letter is valuable and should be kept under excellent supervision Migdal Insurance Holdings Ltd. [(Profit-Sharing) / (Pension and Provident Funds)] 4 Ef'al Street Petah Tikva Omer, August 25, 2014 Re: Issuance Letter We hereby inform you that we have issued in your name, Migdal Insurance Holdings Ltd. [(Profit-Sharing Accounts) / (Pension and Provident Funds)], [] Warrants (Series E), registered under your name, not registered for trading, exercisable into [] ordinary shares par value NIS 0.01 (the "Warrants (Series E)"), in accordance with the supplementary report of the convening of the general meeting of the company's shareholders, dated August 4, 2014 (reference number: 2014-01-126765) (hereinafter: “Meeting Convening Report”), and in accordance with the terms specified in the Meeting Convening Report. The rights attached to the Warrants (Series E) are specified in the Meeting Convening Report. The company will not issue certificates for the Warrants (Series E) and their holdings will be in accordance with the issuance letter and in accordance with the registry of the holders of Warrants (Series E), which the company will administer. Sincerely, Medigus Ltd I, Hadas Raby, Adv., hereby certify that Mr. Avraham Ben-Tzvi, Company Counsel and Secretary, signed this document and that his signature binds the Company with respect to this issuance letter. Hadas Raby, Adv.
